DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 2/10/2021.
Claims 21-34 and 41-46 are pending. Claims 1-20 and 35-40 are cancelled. Claims 41-46 are new. Claims 21, 29 and 41 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/10/2021 is acknowledged.
Claims 35-40, which have been canceled, were drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the term “about” in line 2 of the claim, which is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For example, one of ordinary skill in the art could not make a clear determination of whether or not a specific value reasonably constitutes as being “about 1000 Å” without clear upper and lower limits defined for the term “about”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27, 41 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 2014/0042576 A1) in view of Sasaki et al. (US Patent No. 5,861,675, hereinafter “Sasaki”).
Regarding independent claim 21, Figure 1A of Toyoda discloses a device comprising: 
an image sensor element 101 (“photoelectric conversion portions”- ¶0020) disposed in a substrate (i.e., “semiconductor substrate”- ¶0021); and 
a barrier metal (¶0039).
Toyoda does not expressly disclose the second metal layer including a second metal and fluorine.
Sasaki discloses a device comprising a barrier metal which is comprised of a tungsten nitride film containing fluorine such that it includes a second metal (i.e., tungsten) and fluorine (see Abstract).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toyoda such that wherein the barrier metal of the second metal layer is comprised of a tungsten nitride film containing fluorine such that the second metal layer includes a second metal (i.e., tungsten) and fluorine as taught by Sasaki for the purpose of utilizing a suitable and well-known composition for a barrier metal which has good step coverage (see Sasaki Abstract).
Regarding claim 22, the combined teachings disclose wherein the first metal is tungsten (Toyoda ¶0039) and the second metal is tungsten (see Sasaki Abstract).
 claim 23, Toyoda does not expressly disclose wherein a thickness of the first metal layer is substantially the same as a thickness of the second metal layer.
However, it would have been obvious to form the respective thicknesses of the first metal layer and the second metal layer at the claimed value (i.e., 1000 Å as detailed in claim 24) such that a thickness of the first metal layer is substantially the same as a thickness of the second metal layer, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 24, Toyoda does not expressly disclose wherein the thickness of the first metal layer and the thickness of the second metal layer is about 1000 A.
However, it would have been obvious to form the respective thicknesses of the first metal layer and the second metal layer at the claimed value, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
 claim 25, Figure 1A of Toyoda discloses the device further comprising a third metal layer 610/2222 (collectively “wire layer” 610 and layer 2222 which surrounds 610- ¶¶0039, 0043) disposed between the second metal layer 620/2222 of the metal layer stack 220/600 and the image sensor element 101, the third metal layer 610/2222 including a third metal (i.e., copper -¶0039).
Regarding claim 26, the combined teachings disclose wherein the first metal and the second metal are the same (i.e., tungsten) (see combined teachings of Toyoda and Sasaki) and the third metal (i.e., copper) (Toyoda ¶0039) is different than the first metal and the second metal.
Regarding claim 27, Figure 1A of Toyoda discloses the device further comprising a dielectric layer 2221 (“silicon oxide layer”- ¶0039) disposed between the third metal layer 610/2222 and the image sensor element 101.
Regarding independent claim 41, Figure 1B of Toyoda discloses a device comprising: 
a substrate (i.e., “semiconductor substrate”- ¶0021); and 
a multi-layer grid 220/600 (collectively “base portion” 220 and “metal structural body” 600- ¶¶0020, 0022, which has a “Bayer matrix pattern” which corresponds to a grid- ¶0036) disposed over the substrate, wherein the multi-layer grid 220/600 has an opening (i.e., the openings which form “light-guiding portion” 201) therein that aligns with a light sensing region 101 (“photoelectric conversion portions”- ¶0020), wherein the multi-layer grid 220/600 includes: 
a dielectric layer 2221 (“silicon oxide layer”- ¶0039), 

a second metal layer 620/2222 (collectively “wire layer” 620 and layer 2222 which surrounds 620- ¶¶0039, 0043) disposed over the first metal layer 610/2222, and 
a third metal layer 625/630/2224 (collectively “via plugs” 625, “wire layer” 630 and layer 2224- ¶¶0039, 0043) disposed over the second metal layer 620/2222, wherein the first metal layer 610/2222 includes a first metal (i.e., copper-¶0039), the second metal layer 620/2222 includes a second metal (i.e., copper- ¶0039), and the third metal layer 625/630/2224 includes a barrier metal (¶0039).
Toyoda does not expressly disclose wherein the third metal layer includes a third metal and fluorine.
Sasaki discloses a device comprising a barrier metal which is comprised of a tungsten nitride film containing fluorine such that it includes a second metal (i.e., tungsten) and fluorine (see Abstract).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toyoda such that wherein the barrier metal of the third metal layer is comprised of a tungsten nitride film containing fluorine such that the third metal layer includes a third metal (i.e., tungsten) and fluorine as taught by Sasaki for the purpose of utilizing a suitable and well-known composition for a barrier metal which has good step coverage (see Sasaki Abstract).
 claim 44, Figure 1B of Toyoda discloses wherein the opening extends completely through the third metal layer 625/630/2224, completely through the second metal layer 620/2222, completely through the first metal layer 610/2222, and partially through the dielectric layer 2221.
Regarding claim 45, Figure 1B of Toyoda discloses wherein the dielectric layer 2221 is a first dielectric layer 2221, and the device further includes a second dielectric layer 2212 (“silicon oxide layer”- ¶0026) disposed between the first dielectric layer 2221 of the multi-layer grid 220/600 and the substrate.
Claims 28 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Toyoda and Sasaki in further view of Park (US 2015/0255495 A1).
Regarding claim 28, Figure 1A of Toyoda discloses wherein the substrate includes a first surface opposite a second surface, wherein the image sensor element 101 is disposed at the second surface of the substrate and the metal layer stack 220/600 is disposed over the second surface of the substrate.
Toyoda does not expressly disclose wherein the image sensor element is disposed at the first surface of the substrate.
Park discloses a device comprising an image sensor element 121 (“photodiode”- ¶0056) disposed in a substrate 110 (“substrate”- ¶0056), wherein the substrate 110 includes a first surface FS (“front surface”- ¶0056) opposite a second surface BS (“back side”- ¶0056), wherein the image sensor element 121 is disposed at either the first surface FS or second surface BS of the substrate 110 (¶0056).

Regarding claim 46, Figure 1B of Toyoda discloses wherein the light sensing region 101 is at a second surface of the substrate and the multi-layer grid 220/600 is over the second surface of the substrate that is opposite a first surface of the substrate.
Toyoda discloses wherein the light sensing region is at the first surface of the substrate and wherein the second surface.
Park discloses a device comprising a light sensing region 121 (“photodiode”- ¶0056) disposed in a substrate 110 (“substrate”- ¶0056), wherein the substrate 110 includes a first surface FS (“front surface”- ¶0056) opposite a second surface BS (“back side”- ¶0056), wherein the image sensor element 121 is disposed at either the first surface FS or second surface BS of the substrate 110 (¶0056).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combined teachings such that wherein the light sensing region is at the first surface of the substrate as taught by Park for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a .
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Toyoda and Sasaki in further view of Tanaka (US 2010/0127358 A1).
Regarding claim 42, the combined teachings disclose wherein the first metal is copper (Toyoda ¶0039), the second metal is copper (Toyoda ¶0039), and the third metal is tungsten (see Sasaki Abstract).
The combined teachings do not expressly disclose wherein the first metal is titanium and the second metal is tungsten.
Tanaka discloses a device comprising a wiring layer 204 (“wiring material”- ¶0021) comprising a metal such as copper, titanium, tantalum or tungsten (¶0021).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that wherein the first metal is titanium and the second metal is tungsten as taught by Tanaka for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically suitable and well-known compositions for wiring layers in the art (Tanaka ¶0021).
Regarding claim 43, the combined teachings disclose wherein the first metal is copper (Toyoda ¶0039), the second metal is copper (Toyoda ¶0039), and the third metal is tungsten (see Sasaki Abstract).
The combined teachings do not expressly disclose wherein the first metal is tantalum and the second metal is tungsten.

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that wherein the first metal is tantalum and the second metal is tungsten as taught by Tanaka for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically suitable and well-known compositions for wiring layers in the art (Tanaka ¶0021).
Allowable Subject Matter
Claims 29-34 are allowed.
Regarding independent claim 29, Figure 1A of Toyoda discloses a device comprising: 
an image sensor device 100 (“photoelectric conversion unit”- ¶0020); and 
a metal grid 220/600 (collectively “base portion” 220 and “metal structural body” 600- ¶¶0020, 0022, which has a “Bayer matrix pattern” which corresponds to a grid- ¶0036) disposed over the image sensor device 100, wherein the metal grid 220/600 includes: 
a first metal film 610/2222 (collectively “wire layer” 610 and layer 2222 which surrounds 610- ¶¶0039, 0043), 
a second metal film 620/2222 (collectively “wire layer” 620 and layer 2222 which surrounds 620- ¶¶0039, 0043), and 
an opening (i.e., the opening which forms “light-guiding portion” 201) aligned with a light sensing region 101 (“photoelectric conversion portions”- ¶0020) of the image 
Toyoda does not expressly disclose where the first metal film consists of a first metal having a first stress type and the second metal film consists of a second metal having a second stress type, wherein the first stress type is opposite the second stress type.
Regarding independent claim 29, the claim is allowed, because the prior art of record including Toyoda, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a first metal film consisting of a first metal having a first stress type, a second metal film consisting of a second metal having a second stress type, wherein the first stress type is opposite the second stress type”.
Claims 30-34 are allowed as being dependent on allowed claim 29.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kanesada (US 2016/0268332 A1), which discloses a device comprising an image sensor element in a substrate and a metal stack including an opening over the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY C CHANG/Primary Examiner, Art Unit 2895